01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,               )
                                           )           CASE NO. MJ 18-493
09          Plaintiff,                     )
                                           )
10          v.                             )
                                           )           DETENTION ORDER
11    ARMANDO GALVEZ MADRIGAL,             )
                                           )
12          Defendant.                     )
      ____________________________________ )
13

14 Offense charged:        Distribution of a Controlled Substance (4 counts); Possession of a

15 Controlled Substance with Intent to Distribute; Asset Forfeiture Allegations

16 Date of Detention Hearing:     October 26, 2018.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22	         1.     Defendant has been charged with a drug offense, the maximum penalty of which



      DETENTION ORDER
      PAGE -1
01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

03             2.      Defendant has a lengthy criminal record, including failures to appear with

04 warrant activity. He is a native and citizen of Mexico and his status in the United States is

05 unknown. Defendant was not interviewed by Pretrial Services, so much of his background

06 information is unknown or unverified.

07             3.      Taken as a whole, the record does not effectively rebut the presumption that no

08 condition or combination of conditions will reasonably assure the appearance of the defendant

09 as required and the safety of the community.

10 It is therefore ORDERED:

11          1. Defendant shall be detained pending trial and committed to the custody of the Attorney

12             General for confinement in a correction facility separate, to the extent practicable, from

13             persons awaiting or serving sentences or being held in custody pending appeal;

14          2. Defendant shall be afforded reasonable opportunity for private consultation with

15             counsel;

16          3. On order of the United States or on request of an attorney for the Government, the person

17             in charge of the corrections facility in which defendant is confined shall deliver the

18             defendant to a United States Marshal for the purpose of an appearance in connection

19             with a court proceeding; and

20 / / /

21 / / /

22	 / / /



     DETENTION ORDER
     PAGE -2
01      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02         for the defendant, to the United States Marshal, and to the United State Pretrial Services

03         Officer.

04         DATED this 26th day of October, 2018.

05

06                                                       A
                                                         Mary Alice Theiler
07                                                       United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
